IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                             No. 12-423V
                                     Filed: September 21, 2015

********************************
MARY KATE WRIGHT and                             *
GARRY WRIGHT,                                    *
as legal representatives of a minor child, M.W., *
                     Petitioners,                *                  Interim Attorney Fees and Costs;
       v.                                        *                  Stipulation
                                                 *
SECRETARY OF HEALTH                              *
AND HUMAN SERVICES,                              *
                     Respondent.                 *
********************************

Mindy Michaels Roth, Britcher, Leone & Roth, LLC, Glen Rock, NJ, for petitioners.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                  DECISION ON INTERIM ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

       In this case under the National Vaccine Injury Compensation Program
[hereinafter “the Program”],2 petitioners submitted a request for attorney fees and costs
on September 8, 2015 [the “Application”]. See Avera v. Sec’y, HHS, 515 F.3d 1343,
1352 (Fed. Cir. 2008). On September 10, 2015, the parties filed a Stipulation of Fact
Concerning Attorneys’ Fees and Costs [“Stipulation”], wherein they explain that based
on discussion of respondent’s objections, petitioners amend their Application to request
an award of $80,000.00.3 Respondent does not object to this amount. Stipulation ¶ 3.

       I find that petitioner is entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case. A review of the materials offered in
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).

3
 Petitioners did not file a statement comporting with General Order 9. However, because any costs
personally incurred by petitioners can be addressed in a subsequent award of fees and costs, I have
elected to act on this interim application without that statement.
support of the application for interim attorney fees and costs indicates that the agreed
amount is reasonable. Accordingly, I hereby award the total of $80,000.00 issued
in the form of a check payable jointly to petitioners, Mary Kate Wright and
Garry Wright, and petitioners’ attorney, Mindy Michaels Roth, for interim attorney
fees and costs.

        The clerk of court shall enter judgment accordingly.4

IT IS SO ORDERED.
                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Special Master




4
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2